Mr. Justice Robb
delivered the opinion of the Court:
Appeal by Charles E. Blair, appellant, from concurrent decisions of the Patent Office tribunals in an interference .proceeding awarding priority of invention to Colman.
We reproduce counts 1 and 4 as illustrative of the four counts of the issue:
“1. In a transfer device for transferring the work with relation to a warp drawing-in machine, the combination with a transfer truck, of harness supporting means comprising a pair of transfer arms, and means supporting said arms for swinging-movement upon the truck to permit their withdrawal from the drawing-in machine.”
“4. In a transfer device for transferring the work with relation to a warp-drawing machine, the combination, with upright supports, of swingingly mounted harness-carrying and transfer arms thereon, said aims projecting at one side of said upright supports.”
The ease was argued with the preceding case of Hathaway v. Colman, ante, 40, and the same proceedings were had and substantially the same questions raised there as here. For the reasons stated in the opinion in that case, we' affirm the decision in this. Affirmed.
Mr. Justice Gould, of the Supreme Court of the District of Columbia, sat with the Court in the hearing and determination of this appeal, in the place of Mr. Chief Justice Shepard.